              Case 1:19-cr-00880-RMB Document 52 Filed 06/02/21 Page 1 of 1

                                  DAWN M. FLORIO LAW FIRM, PLLC
                                     Attorney & Counselors at Law
                                    488 Madison Avenue, 20th Floor
                                         New York, NY 10022
                                      Telephone: (212) 939-9539
                                       Facsimile: (347) 398-8062
                                      DawnMFlorio@yahoo.com




                                                                   June 2, 2021


        VIA ECF
        Honorable Richard M. Berman
        United States District Judge
        Southern District of New York
        500 Pearl Street, 17B
        New York, New York 10007

                                      RE:    United States v. Henry Perez
                                             1:19 Cr 880 (RMB)

        Honorable Justice Berman;

                I, Dawn M. Florio, attorney at law, represent Henry Perez on the above case
        matter. I am requesting that Henry Perez be allowed to travel from Newark Airport on
        June 5, 2021 to Miami and return June 9, 2021.

               I have reached out to Pre-trial Supervisor Dayshawn Bostic and AUSA Michael
        Neff and they both have no objection to Mr. Perez traveling for Business. I apologize for
        any inconvenience this has cause. I am requesting that this application be acknowledged
        and considered today, so he can attend.

Application granted on consent.
                                                                   Sincerely,

                                                                   Dawn M. Florio

                                                                   Dawn M. Florio, Esq.




     6/3/21
